992 So.2d 970 (2008)
WESTPORT INSURANCE CORPORATION, et al.
v.
Sheila S. SALLEY.
No. 2008-CC-1130.
Supreme Court of Louisiana.
September 19, 2008.
Granted. In the interest of justice, the matter is remanded to the court of appeal, which is instructed to convert relator's application for supervisory writs into a petition for appeal and to hear the merits of that appeal. See Douglas v. Alton Ochsner Medical Found., 96-2825 (La.6/13/97), 695 So.2d 953.
KIMBALL, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.